Citation Nr: 1421980	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  13-21 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from February 1957 to February 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran has current bilateral hearing loss disability for VA compensation purposes that is the result of noise exposure from his duties as a construction engineer during his period of active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC) in the early 1970s.  In such situations, VA has a heightened obligation on to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

The Veteran has contended that he first noticed bilateral hearing loss during service after noise exposure from his duties in his military occupational specialty (MOS) as a combat engineer in the United States Army from 1957 to 1959.  His DD Form 214 confirms that he did serve in this capacity (this MOS was previously classified as a "pioneer" or "sapper").  He has credibly asserted that he suffered acoustic trauma from being close to construction vehicles, equipment, tanks, grenade explosions, and weapons fire (during basic training).  In fact, the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS as a combat engineer involved a "high" probability of noise exposure.  This fact is not in dispute.  

In addition, the Veteran is competent to report symptoms of hearing loss both during and immediately after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's lay allegations of hearing loss during and immediately after service (with private treatment in 1960 and the early 1980s) are also credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Moreover, a November 2011 VA audiology examination has confirmed bilateral hearing loss disability as defined by VA in 38 C.F.R. § 3.385.  The VA examiner concluded the Veteran's current tinnitus was "most likely" the result of his military noise exposure; however, the VA examiner indicated that the Veteran's hearing loss could not be attributed to the same military noise exposure "without resorting to mere speculation" because of the lack of medical documentation of pre- and post-service hearing tests.  Nonetheless, the examiner did not rule out a nexus.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss disability, as there is competent and credible evidence of both in-service noise exposure and post-service hearing loss disability for VA compensation purposes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted.   



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


